Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 has been amended; Claims 3-6 and 8 are withdrawn as non-elected claims and Claims 1-2 and 7 remain for examination, wherein claim 1 is an independent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beggs et al (US 4,188,022, listed in IDS filed on 11/16/2018, thereafter US’022) in view of SU et al (CN 1438331 A, with English translation, thereafter CN’331).
US’022 in view of CN’331 is applied to the instant claims 1-2 and 7 for the same reason as stated in the previous office action dated 3/29/2022.
Regarding the amended features in the instant claim 1, US’022 specify applying seal gas: “seal gas is disengaged from the pellets in hopper 32. A seal gas takeoff outlet 40 removes seal gas from the plenum 34. A gas cleaning and recirculating circuit is provided to remove solids and condensible matter from the seal gas and to reheat it to the desired temperature for reintroduction to the discharge zone of the furnace. The removed seal gas flows through a takeoff pipe 42 to a cooler scrubber 44 wherein condensibles and particulates are removed. Pump or compressor 46 forces the cleaned seal gas through seal gas heater 50 wherein it is heated to an introduction temperature of 600 oC to 300 oC or preferably to between 650oC and 750oC, which is a preferred temperature range for that discharge of the pellets, and from whence it is reintroduced to the furnace 10 through inlet pipe 52 and seal gas distributor 54.” (Fig.1 and Col.2, lns.43-58 of US’022), which reads on the limitation of drawing off the vent gas from the product discharge device as recited in the instant claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 and 7 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-6 of copending application No. 16/305926 (US-PG-Pub 2020/0332377 A1).   
Claims 1-6 of copending application No. 16/305926 (US-PG-Pub 2020/0332377 A1) is applied to the instant Claims 1-2 and 7 for the same reason as stated in the previous office action dated 3/29/2022. 
Claim 1 of copending application No. 16/305926 (US-PG-Pub 2020/0332377 A1) teaches “drawing vent gas from the product discharge device”, which reads on the amended feature in the instant claim 1.
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not fact been patented.
Notes: Beggs (US 3,836,131) is recorded as a reference only.

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-2 and 7 have been considered but they are not persuasive. Regarding the argument related to the amended features in the instant claims, the Examiner’s position has stated as above.
The Applicant’s arguments are summarized as following:
SU et al (CN’331) does not specify the limitation of “draw off the vent gas from the product discharge device” as claimed in the instant claim 1 since:
1), waste gas inlet 52 in SU et al (CN’331) is located at the top of exhaust plenum 51 (refer to Fig.2 of CN’331), which is not on the discharge port 3. 
2), SU et al (CN’331) does not disclose a step for converting CH4, H2, CO, or CO2 in the exhaust gas and there is no disclosure in SU et al (CN’331) that the tail gas could correspond to the claimed vent gas. 
In response
Regarding the argument, Firstly, Beggs et al (US’022) clearly teaches using seal gas to flushing the product discharging; drawing off vent gas from discharge device; de-dusting the vent gas; and reusing the de-dust vent gas as introduction gas (Fig.1 and col.2, lns.43-58 of US’022). Secondly, SU et al (CN’331) is cited for treating exhaust gas in a regenerative reduction gas heating furnace by mixing air and exhaust gas and including a large amount of CH4, H2, CO, and CO2 in the exhaust gas (Page 14, 1st and 2nd paragraphs of CN’331). Finally, it is noted that the Applicant's arguments are against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Beggs et al (US’022) in view of SU et al (CN’331) is applied to the instant claims 1-2 and 7. The reason and motivation for the combination can refer to the rejection for the instant claims above and previous office action dated 3/29/2022. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734